DETAILED ACTION
This action is in response to the initial filing of Application no. 16/855,445 on 04/22/2022.
Claims 1 – 18 are still pending in this application, with claims 1, 7 and 13 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. After search and consideration, the limitations recited in claims 4, 10 and 16 are determined to be allowable in view of the prior art failing to teach them or suggest them in reasonable combination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rehberg  et al. (US 2010/0063796) (“Rehberg” ) in view of Kimoto (US 2008/0065370).
For claims 1 and 13,  Rehberg discloses a method and computer readable memory  ([0363]) comprising a plurality of memory elements (parsable program code, claim 15) for performing the method (Abstract), comprising obtaining a phrase that includes string of words (natural language sentence) (Fig.2, 201, [0030]); generating a valid sequence of words utilizing the phrase (coordinating conjunctions are removed to construct a sequence of simple sentences, [0030] [0047 – 0052] [0059 – 0071]); identifying a set of identigens (list of senses) for each word (terms, Fig.2, 209) of the valid sequence of words to produce a plurality of sets of identigens (a list of senses is generated for each term 209 using a dictionary, [0029] [0030] [0036 - 0038]  [0175 – 0242] [0312]),wherein a first set of identigens of the plurality of sets of identigens includes one or more different meanings of a first word of the valid sequence of words  ([0036 - 0038] [0175 – 0242]); identifying, for each identigen of the plurality of sets of identigens, a word type (noun, verb, adjective) of a plurality of word types (parts of speech, [0028]) associated with phrase structures (parts of speech are associated with phrase structures such as noun phrases, verb phrases, etc., [0030] [0059]) to produce a plurality of sets identigen-type associations (the lists of senses in the dictionary are all associated with a word type [0175 – 0242] [0312]), wherein a first set of identigen -type associations of the plurality of sets of identigen-type associations includes one or more identigen-type associations of the first word of the valid sequence of words ([0175 – 0242] [0269]); and interpreting, utilizing phrase structures, the plurality of sets of identigen-type associations to produce an entigen group (the natural language sentence 201, “The man on the stand lit the fire” undergoes basic linguistic processing to identify the phrase structure and  possible senses… terms of the natural language sentence 201 with linguistic roles are identified by searching an EPS database for patterns that match the phase structure of the natural language sentence 201… correspondence functions which identify a linguistic correspondence relationship between two senses in the natural language sentence are identified…. Emergent categories which are used to determine which sense of the word is valid in the natural language sentence relative to other word are identified based on the correspondence functions, [0024 – 0027] [0266 – 0285]) to produce an entigen group, wherein the entigen, wherein the entigen group represents a most likely interpretation of the phrase, wherein a first entigen of the entigen group corresponds to an identigen of the first set of identigens having a most likely meaning of the one or more different meanings of the first word of the valid sequence of words (Finally, the possible senses for the terms in the example sentence are determined for the correspondence functions identified, [0286 – 0290]). Yet, Rehberg fails to teach that the phrase structures are phase structure grammar rules.
However, Kimoto discloses a support apparatus (Abstract), wherein phrase structure rules provide for phrase structures such as noun and verb phrases and linguistic roles of words including subjects of a sentence ([0033 – 0036]).
Therefore, it would have bee obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Rehberg’s teachings with Kimoto’s teachings so that the utilization of phrase structures and any determination of linguistic roles based on those phrase structures further encompasses phrase structure grammar rules for the purpose of enabling a system’s functionality to accurately analyze the meaning of each various sentence that a person freely produces (Kimoto, [0012]).

For claims 3 and 15, Rehberg further discloses wherein the identifying the set of identigens for each word of the valid sequence of words to produce the plurality of sets of identigens comprises one or more of: accessing, for each word of the valid sequence of words, a knowledge database to recover the set of identigens (Rehberg, identigens for each term are stored in a dictionary, [0029] [0030] [0175 – 0242] [0312]); and interpreting a query response from another computing device to produce the set of identigens, wherein the query response is received in response to an identigen query with regards to the word.

For claims 5 and 17, Rehberg and Kimoto further disclose, wherein the interpreting, utilizing the phrase structure grammar rules, the plurality of sets of identigen-type associations to produce the entigen group comprises: identifying, for each set of identigen-type associations of the plurality of sets of identigen-type associations (Rehberg, identigen type associations are parts of speech associated with each sense of a word in a dictionary, [0030] [0059] [0175 – 0242] [0312]),  a valid identigen-type association of a sequence of identigen-type associations complying with the phrase structure grammar rules (Rehberg, man is identified as part of a noun phrase, wherein the definition of man is associated with a noun which is an identigen-type association, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules a valid sentence comprises a noun phrase, [0033]), wherein the sequence of identigen-type associations complying with the phrase structure grammar rules includes a first identigen-type association of a first set of identigen-type associations (Rehberg, man is identified as part of a noun phrase, wherein the definition of man is associated with a noun which is an identigen-type association, [0030] [0059] [0175 – 0242] [0269] [0312]) and a first identigen-type association of a second set of identigen-type associations (Rehberg, lit is identified as part of a verb phrase, wherein definition of lit is associated with a verb which is an identigen -type association, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules a valid sentence comprises a verb phrase, [0033]); and identifying a sequence of identigens of the sequence of identigen-type associations complying with the phrase structure grammar rules to produce the entigen group (Rehberg, meanings of man which are associated with man functioning as a noun in a noun phrase and meanings of lit which are associated with lit functioning as a verb in verb phrase, [0024 – 0027] [0266 – 0285]) (Kimoto, according to phrase structure rules, a valid sentence comprises a noun phrase and a verb phrase, [0033 – 0036]).

For claims 6 and 18, Rehberg and Kimoto further disclose, utilizing the phrase structure grammar rules, the plurality of sets of identigen-type associations to produce the entigen group further comprises: eliminating, for each set of identigen-type associations (Rehberg, identigen type associations are parts of speech associated with each sense of a word in a dictionary, [0030] [0059] [0175 – 0242] [0312]) of the plurality of sets of identigen-type associations, an invalid identigen-type association of an invalid sequence of identigen-type associations based on non-compliance with the phrase structure grammar rules (Rehberg, the parts of speech comprising verb and interjection for man are eliminated  since man is identified as a noun in a noun phrase, the part of speech comprising a noun is eliminated for lit since lit is identified as a verb in a verb phrase, the part of speech comprising a verb is eliminated for stand since stand is identified as a noun in a noun phrase, and the part of speech comprising a verb is eliminated for fire since fire is identified as a noun in a noun phrase, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules, a valid sentence comprises a noun phrase with a noun that makes the subject and an adjective and a verb phrase with a verb and noun phrase, [0033 – 0036]), wherein the invalid sequence of identigen-type associations includes a first invalid identigen-type association of a first set of identigen-type associations and a first invalid identigen-type association of a second set of identigen-type associations (Rehberg, the parts of speech comprising verb and interjection for man are eliminated  since man is identified a noun of a noun phrase, the part of speech comprising a noun is eliminated for lit since lit is identified as a verb of a verb phrase, the parts of speech comprising a verb is eliminated for stand since stand is identified as part of the noun in the noun phrase, and the part of speech comprising a verb is eliminated for fire since fire is identified as a noun of a noun phrase, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules, a valid sentence comprises a noun phrase with a noun that makes the subject and an adjective and a verb phrase with a verb and noun phrase, [0033 – 0036]); identifying, for each set of identigen-type associations of the plurality of sets of identigen-type associations (Rehberg, identigen type associations are parts of speech associated with each sense of a word in a dictionary, [0030] [0059] [0175 – 0242] [0312]),  a remaining identigen-type association of another sequence of identigen-type associations complying with the phrase structure grammar rules (Rehberg, man is identified as part of a noun phrase, wherein the definition of man is associated with a noun which is an identigen-type association, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules a valid sentence comprises a noun phrase, [0033]), wherein the sequence of identigen-type associations complying with the phrase structure grammar rules includes a first identigen-type association of a first set of identigen-type associations (Rehberg, man is identified as part of a noun phrase, wherein the definition of man is associated with a noun which is an identigen-type association, [0030] [0059] [0175 – 0242] [0269] [0312]) and a first identigen-type association of a second set of identigen-type associations (Rehberg, lit is identified as part of a verb phrase, wherein definition of lit is associated with a verb which is an identigen -type association, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules a valid sentence comprises a verb phrase, [0033]); and identifying a sequence of identigens of the sequence of identigen-type associations complying with the phrase structure grammar rules to produce the entigen group (Rehberg, meanings of man which are associated with man functioning as a noun in a noun phrase and meanings of lit which are associated with lit functioning as a verb in verb phrase, [0024 – 0027] [0266 – 0285]) (Kimoto, according to phrase structure rules, a valid sentence comprises a noun phrase and a verb phrase, [0033 – 0036]).

Claim(s) 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Rehberg ( et al. (US 2010/0063796) (“Rehberg” ) in view of Kimoto (US 2008/0065370) and further in view of Mishne et al. (US 2010/0205198) (“Mishne”) and further in view of Carbonell et al. (US 2016/0189265) (“Carbonell”)
For claims 2 and 14, the combination of Rehberg and Kimoto fails to teach: facilitating storage of the entigen group in a knowledge database; and outputting the entigen group to a receiving entity.
However, Mishne discloses a search query system and method (Abstract), wherein an interpretation of a query is output to a receiving entity (scorer, Fig.1, 114) ([0031 – 0034]).
Additionally, Carbonell discloses a system and method for processing a user input (Abstract), wherein a computer understandable meaning of a question is stored to a knowledge datastore ([0033]).
	 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Rehberg and Kimoto in the same way that Mishne’s and Carbonell’s inventions have been improved to achieve the following predictable results for the purpose of ensuring the reliability and accuracy of a search system (Rehberg, [0359]) by further storing the entigen group (query interpretation)  in a knowledge database and generating rating confidence scores for the entigen group.
	
	For claim 8, the combination of Rehberg, Kimoto and Mishne further discloses wherein the processing module further functions to output, via the interface, the entigen group to a receiving entity (Rehberg, [0286 – 0290]) (Mishne, scorer, Fig.1, 114, [0031 – 0034]); yet fails to teach facilitate storage, via the interface, of the entigen group in the knowledge database 
However, Carbonell discloses a system and method for processing a user input (Abstract), wherein a computer understandable meaning of a question is stored to a knowledge datastore ([0033]).
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Rehberg, Kimoto and Mishne in the same way that Carbonell’s inventions have been improved to achieve the following predictable results for the purpose of ensuring the reliability and accuracy of a search system (Rehberg, [0359]) by further storing the entigen group (query interpretation).
	

Claim(s)  7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Rehberg ( et al. (US 2010/0063796) (“Rehberg” ) in view of Kimoto (US 2008/0065370) and further in view of Mishne et al. (US 2010/0205198) (“Mishne”).
For claims 7,  Rehberg discloses a computing device of a computing system (Abstract), the computing device comprises: a local memory ([0363]); and a processing module (CPU) operably coupled to the local memory ([0362]), wherein the processing module functions to: obtain a phrase that includes string of words (natural language sentence) (Fig.2, 201, [0030]); generate a valid sequence of words utilizing the phrase (coordinating conjunctions are removed to construct a sequence of simple sentences, [0030] [0047 – 0052] [0059 – 0071]); identify a set of identigens (list of senses) for each word (terms, Fig.2, 209) of the valid sequence of words to produce a plurality of sets of identigens (a list of senses is generated for each term 209 using a dictionary, [0029] [0030] [0036 - 0038]  [0175 – 0242] [0312]),wherein a first set of identigens of the plurality of sets of identigens includes one or more different meanings of a first word of the valid sequence of words  ([0036 - 0038] [0175 – 0242] [0312]; identify for each identigen of the plurality of sets of identigens, a word type (noun, verb, adjective) of a plurality of word types (parts of speech, [0028]) associated with phrase structures (parts of speech are associated with phrase structures such as noun phrases, verb phrases, etc., [0030] [0059]) to produce a plurality of sets identigen-type associations (the lists of senses in the dictionary are all associated with a word type, [0175 – 0242] [0312]), wherein a first set of identigen -type associations of the plurality of sets of identigen-type associations includes one or more identigen-type associations of the first word of the valid sequence of words ([0175 – 0242] [0269]); and interpret, utilizing phrase structures, the plurality of sets of identigen-type associations to produce an entigen group (the natural language sentence 201, “The man on the stand lit the fire” undergoes basic linguistic processing to identify the phrase structure and  possible senses… terms of the natural language sentence 201 with linguistic roles are identified by searching an EPS database for patterns that match the phase structure of the natural language sentence 201… correspondence functions which identify a linguistic correspondence relationship between two senses in the natural language sentence are identified…. Emergent categories which are used to determine which sense of the word is valid in the natural language sentence relative to other word are identified based on the correspondence functions, [0024 – 0027] [0266 – 0285]) to produce an entigen group, wherein the entigen, wherein the entigen group represents a most likely interpretation of the phrase, wherein a first entigen of the entigen group corresponds to an identigen of the first set of identigens having a most likely meaning of the one or more different meanings of the first word of the valid sequence of words (Finally, the possible senses for the terms in the example sentence are determined for the correspondence functions identified, [0286 – 0290]). Yet, Rehberg fails to teach that the phrase structures are phase structure grammar rules; and the computing device has an interface coupled to the memory.
However, Kimoto discloses a support apparatus (Abstract), wherein phrase structure rules provide for phrase structures such as noun and verb phrases and linguistic roles of words including subjects of a sentence ([0033 – 0036]).
Moreover, Mishne discloses a search query system and method (Abstract), wherein an interpretation of a query is output to a receiving entity (scorer, Fig.1, 114) ([0031 – 0034]) through an interface of a computing device which is coupled to a memory (user interface and/or network interface, [0070] [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Rehberg’s teachings with Kimoto’s and Mishne’s teachings so that computing device further comprises an interface, and the utilization of phrase structures and any determination of linguistic roles based on those phrase structures further encompasses phrase structure grammar rules for the purpose of enabling a system’s functionality to accurately analyze the meaning of each various sentence that a person freely produces (Kimoto, [0012]).

For claim 9, Rehberg further discloses wherein the processing module functions to identify the set of identigens for each word of the valid sequence of words to produce the plurality of sets of identigens comprises one or more of: accessing, for each word of the valid sequence of words, a knowledge database to recover the set of identigens (Rehberg, identigens are stored in a dictionary, [0029] [0030] [0175 – 0242] [0312]); and interpreting a query response from another computing device to produce the set of identigens, wherein the query response is received in response to an identigen query with regards to the word.

For claim 11, Rehberg and Kimoto further disclose, wherein the processing module functions to interpret, utilizing the phrase structure grammar rules, the plurality of sets of identigen-type associations to produce the entigen group comprises: identifying, for each set of identigen-type associations of the plurality of sets of identigen-type associations (Rehberg, identigen type associations are parts of speech associated with each sense of a word in a dictionary, [0030] [0059] [0175 – 0242] [0312]),  a valid identigen-type association of a sequence of identigen-type associations complying with the phrase structure grammar rules (Rehberg, man is identified as part of a noun phrase, wherein the definition of man is associated with a noun which is an identigen-type association, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules a valid sentence comprises a noun phrase, [0033]), wherein the sequence of identigen-type associations complying with the phrase structure grammar rules includes a first identigen-type association of a first set of identigen-type associations (Rehberg, man is identified as part of a noun phrase, wherein the definition of man is associated with a noun which is an identigen-type association, [0030] [0059] [0175 – 0242] [0269] [0312]) and a first identigen-type association of a second set of identigen-type associations (Rehberg, lit is identified as part of a verb phrase, wherein definition of lit is associated with a verb which is an identigen -type association, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules a valid sentence comprises a verb phrase, [0033]); and identifying a sequence of identigens of the sequence of identigen-type associations complying with the phrase structure grammar rules to produce the entigen group (Rehberg, meanings of man which are associated with man functioning as a noun in a noun phrase and meanings of lit which are associated with lit functioning as a verb in verb phrase, [0024 – 0027] [0266 – 0285]) (Kimoto, according to phrase structure rules, a valid sentence comprises a noun phrase and a verb phrase, [0033 – 0036]).

For claim 12, Rehberg and Kimoto further disclose, wherein the processing module functions to interpret, utilizing the phrase structure grammar rules, the plurality of sets of identigen-type associations to produce the entigen group further comprises: eliminating, for each set of identigen-type associations (Rehberg, identigen type associations are parts of speech associated with each sense of a word in a dictionary, [0030] [0059] [0175 – 0242] [0312]) of the plurality of sets of identigen-type associations, an invalid identigen-type association of an invalid sequence of identigen-type associations based on non-compliance with the phrase structure grammar rules (Rehberg, the parts of speech comprising verb and interjection for man are eliminated  since man is identified as a noun in a noun phrase, the part of speech comprising a noun is eliminated for lit since lit is identified as a verb in a verb phrase, the part of speech comprising a verb is eliminated for stand since stand is identified as a noun in a noun phrase, and the part of speech comprising a verb is eliminated for fire since fire is identified as a noun in a noun phrase, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules, a valid sentence comprises a noun phrase with a noun that makes the subject and an adjective and a verb phrase with a verb and noun phrase, [0033 – 0036]), wherein the invalid sequence of identigen-type associations includes a first invalid identigen-type association of a first set of identigen-type associations and a first invalid identigen-type association of a second set of identigen-type associations (Rehberg, the parts of speech comprising verb and interjection for man are eliminated  since man is identified a noun of a noun phrase, the part of speech comprising a noun is eliminated for lit since lit is identified as a verb of a verb phrase, the parts of speech comprising a verb is eliminated for stand since stand is identified as part of the noun in the noun phrase, and the part of speech comprising a verb is eliminated for fire since fire is identified as a noun of a noun phrase, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules, a valid sentence comprises a noun phrase with a noun that makes the subject and an adjective and a verb phrase with a verb and noun phrase, [0033 – 0036]); identifying, for each set of identigen-type associations of the plurality of sets of identigen-type associations (Rehberg, identigen type associations are parts of speech associated with each sense of a word in a dictionary, [0030] [0059] [0175 – 0242] [0312]),  a remaining identigen-type association of another sequence of identigen-type associations complying with the phrase structure grammar rules (Rehberg, man is identified as part of a noun phrase, wherein the definition of man is associated with a noun which is an identigen-type association, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules a valid sentence comprises a noun phrase, [0033]), wherein the sequence of identigen-type associations complying with the phrase structure grammar rules includes a first identigen-type association of a first set of identigen-type associations (Rehberg, man is identified as part of a noun phrase, wherein the definition of man is associated with a noun which is an identigen-type association, [0030] [0059] [0175 – 0242] [0269] [0312]) and a first identigen-type association of a second set of identigen-type associations (Rehberg, lit is identified as part of a verb phrase, wherein definition of lit is associated with a verb which is an identigen -type association, [0030] [0059] [0175 – 0242] [0269] [0312]) (Kimoto, according to phrase structure rules a valid sentence comprises a verb phrase, [0033]); and identifying a sequence of identigens of the sequence of identigen-type associations complying with the phrase structure grammar rules to produce the entigen group (Rehberg, meanings of man which are associated with man functioning as a noun in a noun phrase and meanings of lit which are associated with lit functioning as a verb in verb phrase, [0024 – 0027] [0266 – 0285]) (Kimoto, according to phrase structure rules, a valid sentence comprises a noun phrase and a verb phrase, [0033 – 0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657